Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 10, 2018

                                     No. 04-18-00410-CV

                                  Julian Javier CARDOZA,
                                           Appellant

                                               v.

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-01-35159-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                        ORDER

       Appellant’s brief was due on July 16, 2018. See TEX. R. APP. P. 38.6(a). After no brief
or motion for extension of time to file the brief was timely filed, on July 24, 2018, we ordered
Appellant to show cause in writing by August 3, 2018, why this appeal should not be dismissed
for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City of San
Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.).
       On July 26, 2018, Appellant filed an unopposed motion for extension of time to file the
brief until August 15, 2018. Our July 24, 2018 show cause order is satisfied. Appellant’s
motion is GRANTED. Appellant’s brief is due on August 15, 2018.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court